Title: Abigail Adams to Thomas Jefferson, 26 June 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London june 26 1787
          dear sir
        
        I have to congratulate you upon the safe arrival of your Little daughter, whom I have only a few moments ago received. She is in fine Health and a Lovely little girl I am sure from her countanance, but at present every thing is strange to her, & She was very loth to try New Friends for old. She was so much attachd to the Captain & he to her, that it was with no Small regreet that I Seperated her from him, but I dare say I shall reconcile her in a day or two. I tell her that I did not see her sister cry once. she replies that her sister was older & ought to do better, besides she had her pappa with her. I Shew her your picture. She says she cannot know it, how should she when she should not know you. a few hours acquaintance and we shall be quite Friends I dare say. I hope we may expect the pleasure of an other visit from you now I have so strong an inducement to tempt you. if you could bring miss Jefferson with you, it would reconcile her little Sister to the thoughts of taking a journey. it would be proper that some person should be accustomed to her. the old Nurse whom you expected to have attended her, was sick & unable to come She has a Girl of about 15 or 16 with her, the sister of the servant you have with you— as I presume you have but just returnd from your late excursion, you will not put yourself to any inconvenience or Hurry in comeing or Sending for her: you may rely upon every attention towards her & every care in my power. I have just endeavourd to amuse her by telling her that I would carry her to sadlers wells, after describing the amusement to her with an honest simplicity. I had rather Says She See captain Ramsey one moment, than all the fun in the world.
        I have only time before the post goes, to present my compliments to mr Short. mr Adams & Mrs Smith desire to be rememberd to you. Captain Ramsey has brought a Number of Letters. as they may be of importance to you to receive them we have forwarded them by the post— miss Polly sends her duty to you & Love to her Sister & says she will try to be good & not cry. so she has wiped her Eyes & layd down to sleep—
        believe me dear sir / affectionately yours &C &c
        A Adams
      